Citation Nr: 1007918	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-33 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Attorney Sarah Anne Keefe


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1963 to February 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that rating decision, 
the RO denied a compensable evaluation for bilateral 
sensorineural hearing loss, and it granted service connection 
for tinnitus and assigned a 10 percent rating, effective from 
August 3, 2006. 


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss has 
not been manifested by findings more severe than a pure-tone 
average of 51.25 decibels with 92 percent speech 
discrimination (Level I) in the right ear, and a pure-tone 
average of 61.25 decibels with 88 percent speech 
discrimination (Level III) in the left ear. 

2.  The Veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260.


CONCLUSION OF LAW

1.  The criteria for a compensable disability rating have not 
been met for the Veteran's bilateral sensorineural bilateral 
hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.85, Diagnostic Code 6100 (2009)

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, 
whether in one or both ears.  38 U.S.C.A. § 1155 (West 2002); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

With respect to the Veteran's disagreement with the initial 
evaluation following the grant of service connection for 
tinnitus, the Board notes that no additional discussion of 
the duty to notify is required.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
Court of Appeals for Veterans Claims (Court) have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  

In regard to the bilateral sensorineural hearing loss claim, 
VA is required to notify the Veteran in compliance with 
38 C.F.R. § 3.159(b), and Dingess/Hartman, supra.  Here, 
prior to the October 2006 RO decision in the matter, VA sent 
a letter to the Veteran in August 2006 that fully addressed 
notice elements concerning his claim.  The letter informed 
the Veteran of what evidence is required to substantiate the 
claims, and apprised the Veteran as to his and VA's 
respective duties for obtaining evidence.  VA has also 
informed the Veteran how it determines the disability rating 
and the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the VCAA duty to 
notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with audiological examinations in October 2006 and 
October 2009, in which the examiner identified the nature and 
severity of the Veteran's disabilities, and the examiner 
reported the audiogram results. 

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).






2.  Increased Rating

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102. 
Bilateral sensorineural hearing loss

The Veteran claims entitlement to a compensable disability 
rating for his bilateral hearing loss.  The appropriate 
evaluation for hearing impairment is determined under the 
criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule 
provides a table for rating purpose (Table VI) to determine a 
Roman numeral designation (I through XI) for hearing 
impairment, based on testing (by a state-licensed 
audiologist), including pure-tone threshold average and 
speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 
(b).  

In circumstances where an examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where there is an exceptional pattern of 
hearing impairment as defined under 38 C.F.R. § 4.86, then 
Table VIa will be used to determine the Roman numeral 
designations (I through XI) for hearing impairment based only 
on pure-tone threshold average. 38 C.F.R. § 4.85(c).  One 
exceptional pattern of hearing impairment occurs when the 
pure-tone thresholds in each of the four frequencies (1K to 
4K Hertz) are 55 decibels or greater.  Another occurs where 
the pure-tone threshold at 1K Hertz is 30 decibels or less, 
and the threshold at 2K Hertz is 70 decibels or more.  38 
C.F.R. § 4.86(a), (b). 

Once the Veteran's hearing impairment is determined by the 
numeral designations according to Table VI or VIa, then Table 
VII is used to determine the rating assigned by combining the 
Roman numeral designation for hearing impairment of each ear.  
The percentage evaluation is found on Table VII by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear with the better hearing and the 
vertical column appropriate to the numeric designation level 
for the ear with the poorer hearing.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In 
determining the appropriate rating for the Veteran's hearing 
impairment, however, VA must also consider whether an extra-
schedular evaluation under 38 C.F.R. § 3.321(b) should be 
assigned in the case where the disability affect on the 
Veteran's occupational function and daily activities.   See 
Martinak v. Nicholson, 21 Vet. 
App. 447, 454-55.

The Veteran submitted a statement in August 2006 indicating 
that his hearing ability had progressively worsened.  The 
Veteran stated that he currently requires hearing aids in 
both ears.  He has also stated that he has "significant 
problems communicating" and he frequently relies on lip 
reading and asks others to repeat their statements.  The 
Veteran reported that he has difficulty understanding spoken 
words when there is background noise.  

The Veteran's hearing impairment was most recently evaluated 
in October 2009.  At the time of that examination, the report 
reveals pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 
4,000 Hertz, were as follows: 20, 25, 35, 65, and 80 decibels 
in the right ear; and 20, 25, 50, 90, and 80 decibels in the 
left ear.  Pure-tone threshold averages were 51.25 in the 
right ear and 61.25 in the left ear.  The Maryland CNC speech 
recognition testing revealed speech recognition abilities 
were 92 percent in the right ear and 88 percent in the left 
ear.  The Veteran was diagnosed with normal to severe 
bilateral sensorineural hearing loss.  The examiner noted 
that the Veteran's hearing impairment significantly effects 
his occupational functioning, because he has difficulty 
hearing.  

The Board finds that the Veteran does not have an exceptional 
pattern of hearing impairment.  He has neither puretone 
thresholds greater than 55 decibels at each of the 1000, 
2000, 3000, and 4000 Hz levels, nor a puretone threshold at 
1000 Hz of 30 decibels or less coupled with a puretone 
threshold at 2000 Hz of 70 decibels or more.   See 38 C.F.R. 
§ 4.86.  As such, Table VI will be used to determine the 
severity of the Veteran's hearing impairment.

Applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's 
hearing loss scores, his right ear qualified as Level I 
(puretone threshold average of 51.25 decibels, speech 
recognition score of 92 percent), and his left ear qualified 
as Level III (puretone threshold average of 61.25 decibels, 
speech recognition score of 88 percent).

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not 
meet the criteria for a compensable evaluation, as the 
evaluation indicated at the intersection of the column for 
Roman numeral III for the poorer ear, and the column for 
Roman numeral I for the better ear.  There is no objective 
evidence that he meets the criteria for a compensable rating.  
Although the Veteran has indicated that his hearing is worse 
than previously evaluated, the rating criteria for hearing 
loss, as addressed above, requires the mechanical application 
of rating criteria to objectively-obtained audiometric 
testing results.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The Board notes that two previous medical reports show that 
the Veteran appears to have been given more severe speech 
recognition scores than those revealed in the October 2009 VA 
examination report.  See VA audiological treatment record for 
hearing aide assessment (dated December 2008) and private 
audiological evaluation report (dated November 2007).  The 
findings from these two records, however, do not indicate 
whether the Maryland CNC speech recognition test was used to 
determine the reported scores as required by 38 C.F.R. § 4.85 
when evaluating the severity of hearing loss for rating 
purposes.  Additionally, the Board points out that that 
neither of these two records reflect numeric tests results 
that VA can use to rating hearing loss disability under 
38 C.F.R. § 4.85, Diagnostic Code 6100.    

The current noncompensable evaluation is reflected by the 
most recent medical evidence on record, and there is no 
indication that the findings from the October 2009 VA 
examination report are inadequate.  Therefore, the Board 
finds that the Veteran's claim for a compensable evaluation 
cannot be granted.

The Board has also considered the application of extra-
schedular rating in this case under 38 C.F.R. § 3.321(b)(1).  
The evidence of record shows that the functional effect of 
the Veteran's hearing impairment includes difficulty hearing 
others and heightened hearing impairment when there is 
background noise, which significantly affects his occupation.  
Although Veteran's disability causes him functional 
impairment, the evidence of records does not show that the 
bilateral hearing loss has resulted in marked interference 
with Veteran's earning capacity or employment problems beyond 
that interference contemplated by the assigned evaluation, or 
that it has necessitated frequent periods of hospitalization.  
The Board therefore finds that the impairment resulting from 
the Veteran's bilateral hearing loss is appropriately 
compensated by the currently assigned schedular ratings.  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted. See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the 
period of this appeal; therefore, "staged" ratings are not 
warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As 
discussed above, the medical evidence of record does not 
indicate that the Veteran's symptomatology has worsened to a 
level that warrants a compensable rating at any point during 
this period.  Should the Veteran's disability picture change 
in the future, he may be assigned a higher rating.  See 38 
C.F.R. § 4.1.

Tinnitus

The Veteran seeks a rating higher than 10 percent for his 
service-connected bilateral tinnitus.  As explained below, a 
disability rating in excess of 10 percent is not warranted 
because 10 percent is the maximum allowable evaluation under 
the law and regulations pertaining to that disability.

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus is assigned a 10 percent rating.  Under Note (2) 
following that code, only a single evaluation may be assigned 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  In short, Diagnostic Code 
6260 only allows for a maximum single 10 percent evaluation 
for recurrent tinnitus.

In recent years, courts have addressed the question of 
whether a separate 10 percent disability rating can be 
assigned for tinnitus in both ears, and concluded that a 
separate rating for each ear cannot be granted.  In Smith v. 
Nicholson, 19 Vet. App. 63, 78, (2005) the United States 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
When the case was brought before the Federal Circuit, it 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a Veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

In this case, the Veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  As 
there is no legal basis upon which to award a higher 
evaluation, or separate schedular evaluations for tinnitus in 
each ear, the Veteran's appeal must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


ORDER


Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus is denied.



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


